IN THE SUPREME COURT OF THE STATE OF DELAWARE

RASHAN JOHNSON, §
§
Defendant Below— § No. 378, 2014
Appellant, §
§
V. , § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 1309005340
Plaintiff Below- §
Appellee. ‘ §

Submitted: January 7, 2015
Decided: February 3, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
will!

This 3rd day of February 2015, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attorney’s motion to Withdraw, and the State’s
response thereto, it appears to the Court that:

(1) In March 2014, a Superior Court jury convicted the defendant-
appellant, Rashan Johnson, of one count each of Possession of a Firearm by a
Person Prohibited, Possession of Ammunition by a Person Prohibited, Carrying a
Concealed Deadly Weapon, and Resisting Arrest. The Superior Court sentenced
him to a total period of twenty-two years at Level V incarceration to be suspended
after serving eleven years in prison for decreasing levels of supervision. This is

Johnson’s direct appeal.

(2) Johnson’s counsel on appeal has ﬁled a brief and a motion to
withdraw under Rule 26(c). Johnson’s counsel asserts that, based upon a complete
and careful examination of the record, there are no arguably appealable issues. By
letter, Johnson’s attorney informed him of the provisions of Rule 26(c) and
provided Johnson with a copy of the motion to withdraw and the accompanying
brief. Johnson also was informed of his right to supplement his attorney’s
presentation. Johnson raises one issue on appeal. He asserts that the Superior
Court erred in denying his pretrial motion to suppress because police ofﬁcers
lacked reasonable suspicion to stop him. The State has responded to Johnson’s
point, as well as to the position taken by Johnson’s counsel, and has moved to

afﬁrm the Superior Court’s judgment.

(3) The standard and scope of review applicable to the consideration of a
motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a)
this Court must be satisﬁed that defense counsel has made a conscientious
examination of the record and the law for arguable claims; and (b) this Court must
conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

1 Penson v. Ohio, 488 US 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 US.
429, 442 (1988); Anders v. California, 386 US. 738, 744 (1967).

2

(4) In reviewing the Superior Court’s denial of Johnson’s suppression
motion, we defer to the Superior Court’s factual ﬁndings, but we review de novo
the Superior Court’s legal conclusions.2 A police stop is justiﬁed only if there are
speciﬁc and articulable facts, together with rational inferences, to suggest that a
suspect is committing, has committed, or is about to commit a crime.3 In
determining Whether reasonable suspicion existed to justify a detention, courts will
defer to the experience and training of law enforcement ofﬁcers.4

(5) In this case, ofﬁcers testiﬁed at the suppression hearing that they
were on patrol driving westbound on Fourth Street in the City of Wilmington on
September 8, 2013 around 1:00 AM. The ofﬁcers observed three individuals
walking near the intersection of Fourth and Broom Streets. The two individuals
who were walking in front of the third appeared to be juveniles who were out past
the City’s curfew.5 The ofﬁcers could not clearly see the third individual, so they
drove their unmarked squad van around the block in order to get a better view of
the trio. As they approached, the ofﬁcers stopped the van about 15 to 20 feet from

the trio. One of the ofﬁcers, who was wearing a tactical vest with the word

2 State v. Rollins, 922 A.2d 379, 382-83 (Del. 2007).
3 Woody v. State, 765 A.2d 1257, 1262 (Del. 2001) (citing Terry v. Ohio, 392 US. 1, 30 (1968)).
4

Id.

5 Johnson does not challenge the Superior Court’s conclusion that the police ofﬁcers had
reasonable suspicion to suspect that two of the individuals were in Violation of the curfew
ordinance.

“Police” printed on it, exited the van and identiﬁed himself as a police ofﬁcer. The
individual in the rear turned to run. .As he did so, the ofﬁcer saw him retrieve a
gun from his waistband. The ofﬁcer then ordered him to stop. The individual,
who turned out to be Johnson, continued to ﬂee. The ofﬁcer gave chase. After
running about thirty feet, Johnson turned down a stairwell and hit a wall, which
caused him to fall and drop the gun. The ofﬁcer arrested Johnson and recovered
the gun.

(6) Johnson ﬁled a pretrial motion to suppress the gun, arguing that the
ofﬁcers did not have reasonable suspicion to stop him. The Superior Court denied
Johnson’s motion, ﬁnding that the ofﬁcers had reasonable suspicion to stop
Johnson because the ofﬁcers saw Johnson and two individuals who appeared to be
juveniles walking in the city after curfew. The ofﬁcers did not have a clear view of
Johnson, but the Superior Court found it was reasonable for them to suspect that he
might also be a juvenile in Violation cf the City’s curfew. The Superior Court thus
concluded that there was reasonable and articulable suspicion to justify the initial

6

investigatory stop. The Superior Court found that upon exiting the vehicle and

identifying themselves as “police,” one of the officers saw Johnson pull a gun from

6 See 11 Del. C. § 1902; Miller v. State, 922 A.2d 1158, 1162 (Del. 2007) (holding that ofﬁcer’s
observation of defendant loitering in front of vacant building at night justiﬁed initial
investigatory detention). Alternatively, the Superior Court found that the stop did not actually
occur until the after Johnson turned to run and the ofﬁcer saw the gun and then ordered him to
stop.

his waistband as he turned to run. At that point, the Superior Court held, the
ofﬁcer had probable cause to arrest Johnson.

(7) Johnson disputes the Superior Court’s ﬁnding that he was walking
together with the other two individuals. He also disputes the Superior Court’s
ﬁnding that the ofﬁcer did not order him to stop until the ofﬁcer saw Johnson pull
the gun from his waistband. This Court, however, defers to the Superior Court’s
factual ﬁndings unless those ﬁndings, are clearly erroneous.7 In this case, there is
sufﬁcient evidence in the record to support the Superior Court’s ﬁndings of fact.
Under the circumstances, we ﬁnd no abuse of discretion or legal error in the
Superior Court’s denial of Johnson’s motion to suppress. The totality of the
circumstances supports a ﬁnding that the ofﬁcers had reasonable and articulable
suspicion to stop Johnson initially.8 Once the officer saw Johnson pull out a gun as
he turned to ﬂee, the ofﬁcer had probable cause to arrest.9

(8) This Court has reviewed the record careﬁJlly and has concluded that
Johnson’s appeal is wholly without merit and devoid of any arguably appealable
issue. We also are satisﬁed that Johnson’s counsel has made a conscientious effort
to examine the record and the law and has properly determined that Johnson could

not raise a meritorious claim in this appeal.

7 State v. Rollins, 922 A.2d at 383.
8 Id. at 386.
9 Stafford v. State, 59A.3d 1223, 1228-29 (Del. 2012).

5

NOW, THEREFORE, IT IS ORDERED that the State’s motion to afﬁrm is
GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

Withdraw is moot.

BY THE COURT:

_/s/ Randy 1 Holland
Justice